FERGUSON, Judge
(concurring in the result) :
I concur in the result. I agree unreservedly with the author of the principal opinion that the evidence in this case is insufficient, as a matter of law, to establish that the accused made an offer of “any money or thing of value” to the shore patrolman within the meaning of 18 USC § 201. I reach this result even if I assume that the evidence of the accused’s statement was untainted by the earlier illegal search. Thus, it is unnecessary to decide the issue of the effect of that quest, and I prefer to express no view thereon in this case.